Citation Nr: 0123270	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
frostbite of the feet or peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and B. G., M.D.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

On February 1, 2001, a hearing was held in Nashville, 
Tennessee, before Bettina S. Callaway, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 1991 & Supp. 2001).  A transcript of 
that hearing has been associated with the record on appeal.

The issue of entitlement to service connection for residuals 
of frostbite and peripheral neuropathy will be addressed in 
the REMAND section of this decision.


FINDINGS OF FACT

1.  In May 1997 the Board issued a decision that denied the 
appellant's claim for service connection for residuals of 
frostbite.

2.  Evidence associated with the record since the May 1997 
Board decision is so significant that it must be considered 
along with all the evidence of record in order to fairly 
decide the merits of the claim of entitlement to service 
connection for residuals of frostbite and peripheral 
neuropathy.



CONCLUSIONS OF LAW

1.  The May 1997 Board decision denying service connection 
for residuals of frostbite is final.  38 U.S.C.A. §§ 7103, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1105 (2000).

2.  Evidence received since the May 1997 Board decision 
denying service connection for residuals of frostbite is new 
and material, and the appellant's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Here, given the determination below, the appellant 
is not prejudiced by the Board considering the appeal without 
first remanding the case to the RO for initial consideration 
in light of VCAA.  

Additionally, the Secretary of VA (Secretary) amended 
38 C.F.R. § 3.156(a) on August 29, 2001, for the purpose 
redefining what constitutes new and material evidence in 
order to reopen a final decision.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a))."  These changes are prospective, however, and 
only apply to claims filed on or after August 29, 2001.  
Therefore, these changes do not apply to the present case.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The appellant is seeking service connection for residuals of 
frostbite and peripheral neuropathy.  In a May 1997 decision, 
the Board denied entitlement to service connection for 
residuals of frostbite.  The appellant was notified of the 
decision on May 9, 1997.  Decisions on appeal to the 
Secretary are made by the Board and are final unless 
reconsideration is ordered by the Chairman.  38 U.S.C.A. §§ 
7103, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 
(2000).  When a claim is disallowed by the Board, the claim 
may not be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  Therefore, that decision was final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  However, the 
law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In May 1997, the Board denied a 
claim for service connection for residuals of frostbite, and 
that denial is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1100 (2000).  Accordingly, the 
Board must look to the evidence added to the record since its 
May 1997 final decision.  The evidence received subsequent to 
May 1997 is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

Evidence submitted since the Board's May 1997 denial of the 
appellant's claim consists of:  (1) service records; (2) 
medical records from G. L., M.D.; (3) medical records from F. 
O., M.D.; (4) medical records from B. Gib___, M.D. 
(identified in the records as B. Gip___); (5) VA outpatient 
treatment records; (6) an unidentified newspaper article 
submitted by the appellant; (7) photographs of the 
appellant's feet; (8) the report of a November 1998 VA cold 
injury protocol examination; (9) a "buddy statement" from 
someone who served with the appellant; (10) the testimony 
taken at the February 1, 2001 hearing; and (11) the 
appellant's pleadings and statements in support of his claim.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  The Board's May 1997 
decision denied the appellant's claim of entitlement to 
service connection for residuals of frostbite because the 
evidence of record did not show the presence of a current 
disability due to frostbite.  Therefore, the Board will 
consider whether evidence submitted since that decision is 
new and material to reopen the appellant's claim.

The Board has reviewed all of the additional evidence 
received herein since the May 1997 Board decision and 
concludes that there is evidence both new and material as it 
relates to that issue, and, therefore, the claim is reopened.  
In particular, the report of a November 1998 VA cold injury 
protocol examination includes an opinion by the examiner that 
the appellant's disabilities of peripheral neuropathy, 
vascular insufficiency, and degenerative arthritis were all 
"likely to be related to cold injury."

The examination report is clearly "new" evidence, because 
it was not before the Board at the time of its May 1997 
decision.  Moreover, because the new evidence shows a more 
complete physical examination of the appellant than 
previously undertaken and because the examiner bolstered her 
opinion with the physical findings regarding the appellant's 
disabilities, the Board also finds it to be material in that 
it contributes to a more complete picture of the 
circumstances surrounding the origin of the claimed 
disability, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for residuals of frostbite has been submitted.  
Thus, the Board reopens the claim for service connection for 
residuals of frostbite and remands the claim for further 
development noted below.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
residuals of frostbite and peripheral neuropathy is reopened, 
and, to this extent, the appeal is granted.

REMAND

When presented with a claim to reopen a previously finally 
denied claim, VA must first determine whether the evidence 
submitted by the claimant is new and material.  If new and 
material evidence has been presented, the claim is reopened 
and VA may evaluate the merits of the claim after ensuring 
that the duty to assist has been fulfilled.  In light of the 
Board's action reopening the appellant's claims, the RO must 
adjudicate the appellant's claims based on all of the 
evidence of record both old and new.

It is unclear from the scant record whether the appellant's 
military service would have resulted in exposure to extreme 
cold.  Further development of where and when the appellant 
served and the associated climate should be attempted.

At a December 12, 1995 RO hearing, the appellant testified 
that his feet were being treated by a Dr. L. B..  
Subsequently, RO attempted to obtain records from Dr. L. B.  
No response was received.  The RO should again attempt to 
obtain these records and should notify the appellant if the 
attempt is unsuccessful.  

Because the most recent VA examination was conducted by a 
family nurse practitioner and the case was denied previously 
based upon the opinion of a medical doctor, the Board finds 
it necessary to obtain an additional medical opinion.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and its implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should attempt to secure 
additional records or information about 
the appellant's service through official 
channels.  Of particular interest are 
records showing at what time of year 
(e.g., season, months) the appellant 
served in the Northern Apennines and Po 
Valley and whether exposure to that 
climate at that time of year could result 
in cold injury.

3.  The RO should obtain all records from 
Dr. L. B. for treatment of the 
appellant's feet.

4.  The appellant should be afforded a VA 
cold injury protocol examination and 
review of his medical history by an 
appropriate specialist to determine 
whether his peripheral neuropathy is 
related to frostbite and whether he has 
other residuals of frostbite that are 
related to service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  The examiner should also 
include a general description of his or 
her medical credentials.

The examiner is requested to express 
an opinion as to the likelihood of a 
causal relationship between the 
appellant's alleged residuals of 
frostbite and his military service.  The 
examiner is encouraged to use phrases 
such as "is due to," "more likely than 
not," "equally likely," "less likely 
than not," or "is not due to" in 
expressing his or her conclusion.  A 
complete rationale should be provided for 
any opinion expressed.

The examiner should reconcile the 
opinions expressed in the November 1998 
VA cold injury protocol examination 
report, the December 1995 statement by B. 
G., M.D., the January 1996 VA diseases of 
the arteries/veins examination report, 
and the testimony by Dr. Gibson at the 
February 1, 2001 hearing with the August 
16, 1996 VA regional office medical 
opinion.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


